FILED
                             NOT FOR PUBLICATION                            APR 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



YULIYA KANCHEVA YANKOVA,                         No. 10-70340

               Petitioner,                       Agency No. A099-330-482

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       Yuliya Kancheva Yankova, a native and citizen of Bulgaria, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for an abuse of

discretion, Toufighi v. Mukasey, 538 F.3d 988, 992 (9th Cir. 2008), and we deny


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the petition for review.

      The BIA did not abuse its discretion by denying Yankova’s motion to

reopen because the BIA considered the evidence she submitted and acted within its

broad discretion in determining that the evidence was insufficient to warrant

reopening. See id. at 996-97 (prior adverse credibility determination rendered

motion to reopen evidence immaterial); Najmabadi v. Holder, 597 F.3d 983, 989

(9th Cir. 2010) (evidence in motion must have “individualized relevancy”).

      PETITION FOR REVIEW DENIED.




                                         2                                      10-70340